Decree unanimously modified on the law, by deleting the words “ prior to the payment of estate taxes ” from the fourth decretal paragraph thereof, and, as so modified, in all other respects, affirmed, with costs payable out of the estate to all parties filing briefs. (See Matter of Pepper, 307 N. Y. 242; Matter of Paine, 3 A D 2d 736, affd. 3 N Y 2d 741; Matter of Mattes, 205 Mise. 1098, affd. 285 App. Div. 867, affd. 309 N. Y. 942.) Settle order on notice. Concur — Botein, P. J., Rabin, M. M. Frank, Valente and Stevens, JJ.